

117 HR 5121 IH: Taliban Are Not Our Friends Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5121IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Perry introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo terminate the designation of Afghanistan as a major non-NATO ally, and for other purposes.1.Short titleThis Act may be cited as the Taliban Are Not Our Friends Act.2.Termination of designation of Afghanistan as a major non-NATO allyBeginning on the date of the enactment of this Act—(1)the designation of Afghanistan as a major non-NATO ally pursuant to section 517(a)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k(a)(1)) or any other provision of law is hereby terminated; and(2)the President may not issue a separate designation of Afghanistan as a major non-NATO ally pursuant to section 517(a)(1) of such Act or any other provision of law.